RULEY, JUDGE:
On June 14, 1981, the claimant was driving her 1978 98 Oldsmobile on U.S. Route 60 heading west towards Charleston, West Virginia. She observed gravel in the road ahead of her, and changed lanes, going from the right lane to the left lane where there was less gravel. Claimant struck a pothole just after changing lanes. The left rear wheel was damaged. The wheel cover was replaced at a cost of $95.81. The tire was also damaged and both rear tires were replaced at a cost of $112.00.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.